714 P.2d 1117 (1986)
78 Or.App. 187
In the matter of the Compensation of Raymond P. DAVIDSON, Claimant. Raymond P. Davidson, Petitioner,
v.
SAIF Corporation and Elkey Logging Co., Respondents.
83-10512; CA A34909.
Court of Appeals of Oregon.
Argued and Submitted September 5, 1985.
Decided February 26, 1986.
Robert Wollheim, Portland, argued the cause for petitioner. With him on brief was Welch, Bruun & Green, Portland.
Darrell E. Bewley, Asst. Atty. Gen., Salem, argued the cause for respondents. With him on brief were Dave Frohnmayer, Atty. Gen. and James E. Mountain, Jr., Sol. Gen., Salem.
Before RICHARDSON, P.J., and WARDEN and NEWMAN, JJ.
PER CURIAM.
In this workers' compensation case involving a claim for aggravation, the issue is the extent of permanent disability. Claimant had previously been awarded permanent partial disability of 184 degrees for 57.5 percent unscheduled disability. He requested a hearing on the determination order which awarded him additional temporary total disability and temporary partial disability but no additional permanent disability. The referee awarded permanent total disability based on the "odd lot" doctrine. The Board reversed, concluding that claimant was not entitled to an increase in permanent disability, because his condition had not worsened since the last determination of permanent disability. ORS 656.273(1). On de novo review, we find that there has been a worsening; before the *1118 most recent surgery, it was not clear that claimant's abdominal weakness could not be permanently corrected but would continually progress to the left of the most recent surgical repair. We determine claimant to have 240 degrees unscheduled permanent partial disability. Hoag v. Duraflake, 37 Or. App. 103, 105, 585 P.2d 1149, rev. den. 284 Or. 521 (1978).
Modified to award claimant an additional 56 degrees unscheduled permanent partial disability for aggravation, for a total of 240 degrees; affirmed as modified.